Citation Nr: 1716941	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-35 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residual of fracture of the right pelvis.  

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a bone tumor.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 2008 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) from a Febraury 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office  (RO).  

A hearing before the undersigned Veterans Law Judge was held at the RO in October 2016.  The hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a bone cyst is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the hearing in October 2016, the Veteran informed the Board that he desired to withdraw his appeal for service connection for residual of fracture of the right pelvis. 

2.  The Vetearn's left shoulder disorder began in service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for residual of fracture of the right pelvis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection of a left shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  At the October 2016 hearing, the Veteran expressed his desire to withdraw the appeal for service connection for residual of fracture of the right pelvis.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

Service Connection

The Veteran contends that his left shoulder disorder is the result of in-service injury, notably falling after slipping on ice.  He has reported left shoulder symptoms since the fall.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Available service treatment and examination records do not show treatment for a left shoulder disorder.  However, the records do reveal histories of injury after slipping on ice and a January 2009 medical record documents a "problem list" including left shoulder dislocation.  

A July 2009 VA examination record reveals the Vetearn's history of left rotator cuff injury since November 2008.  He explained that he slipped on ice and dislocated the shoulder.  He reported pain, lack of endurance, and dislocation.  X-ray images were within normal limits.  The diagnosis was left shoulder tendinitis.  

A September 2012 VA medical opinion reveals the determination that the left shoulder disability was less likely than not related to service.  The medical professional explained that there was no evidence of injury or treatment for the shoulder in service, and examination and X-ray imaging was normal.  The medical professional added that there was no pathology.  

An October 2016 private medical statement reveals diagnosis of partial tear of the Vetearn's rotator cuff.  The statement indicates that the diagnosis was based on magnetic resonance imaging.  In the statement, a treating physician explains that the Veteran did not have the shoulder injury prior to service and that by the Veteran's history, the injury occurred during service.  

Service connection is warranted for a left shoulder disorder.  The Veteran has competently reoprted injuring the left shoulder in service, and this history is consistent with the service treatmetn records, notably the January 2009 notation of dislocated left shoulder.  The Veteran has also competently reported left shoulder symptoms currently attributed to rotator cuff tear since the injury.  The Board finds the Veteran's histories are credible.  The Board acknowledges that the record includes a negative nexus opinion from a VA medical proffesional.  The Board finds the opinion is of no probative value, however, because it was based on inaccurate factual predicate, notably that there was no evidence of left shoulder disrder during service.  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for a left shoulder disorder.  


ORDER

The appeal for service connection for residual of fracture of the right pelvis is dismissed.

Service connection for a left shoulder disorder is granted.  


REMAND

Additional development is needed on the claim of service connection for a bone cyst.  Specifically, another opinion is needed.  In January 2009, magnetic resonance imaging (MRI) of the Veteran showed a lesion in the right ilium.  X-ray images were obtained, and the Veteran was evaluated by medical professionals including an orthopedic surgeon and musculoskeletal oncologist/ radiologist.  It was determined that the Veteran had a large aneurysmal bone cyst of the right iliac wing.  It was further determined that the bone cyst preexisted service.  

A 2012 VA examiner agreed that the bone cyst predated service.  The examiner noted that a 2006 magnetic resonance arthrogram did not include imaging of the pelvic bones so could not corroborate or exclude the presence of the bone cyst.  The examiner also concluded that the bone cyst was not aggravated by service.  The examiner explained that there was no history of a fracture of the hip or pelvis during service.  Although the examiner provided a rationale for the determination that the cyst was not aggravated by service, the examiner did not provide a rationale for the determination that the cyst preexisted service.  The Board finds such a rationale is needed, particularly because the examiner also characterized the cyst as "locally aggressive."  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  All pertinent evidence of record must be made available to and reviewed by an appropriate medical profesional with specialized knowledge of bone abnormality or other appropriate knowledge.  

The medical professional must state whether the in-service large aneurysmal bone cyst of the right iliac wing, first shown in January 2009, preexisted service.  The medical professional must provide a rationale for the opinion, with consideration of the prior opinions and the 2012 examiner's notation that the bone cyst was "locally aggressive."   

If the medical professional determines the bone cyst preexisted service, the medical professional must state whether the bone cyst was clearly not aggravated during service.  The rationale for the opinion must also be provided, with consideration of the 2012 VA examiner's opinion and rationale.  

If the medical professional cannot provide an opinion without resorting to mere speculation, the medical professional shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the medical professional should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person designated to provide the opinion.

3.  Then, readjudicate the issue remaining on appeal, with consideration of all evidence associated with the record since the claim was most recently addressed by the AOJ.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


